Citation Nr: 1113529	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-17 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO in St. Louis, Missouri which, in pertinent part, denied service connection for tinnitus and hepatitis C.

The Veteran requested to testify at a Board hearing in his June 2008 VA Form 9, which was scheduled for November 2009.  However, a November 2009 report of contact form reflects that the Veteran subsequently cancelled his hearing.  The Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  A March 2011 statement reflects that the Veteran has withdrawn his appeal of the denial of service connection for tinnitus.

2.  The Veteran's hepatitis C did not have its onset in active military service and there is no evidence indicating that it is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an October 2005 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  It also notified the Veteran of the recognized risk factors for contracting hepatitis C.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board finds that an examination is not required in this case.  While there is evidence of a current disability, the Veteran has not submitted any evidence showing the occurrence of an in-service event, injury, or disease that would support incurrence or aggravation of his hepatitis C.  As will be discussed below, the Veteran does not contend, and the record does not show, that his hepatitis C manifested in service.  The Veteran has argued that he contracted hepatitis C during service through receiving immunizations administered by air gun injection.   However, air gun injections are not considered one of the risk factors for hepatitis C, as there are no case reports of hepatitis C being transmitted by an air gun injection.  See Veterans Benefits Administration (VBA) Fast Letter 211 (04-13), June 29, 2004.  This is discussed in more detail below.  The Veteran has also argued that he was exposed to human excrement in Vietnam while moving through and hiding in rice paddies.  However, even assuming that the Veteran did have such exposure, human excrement is not a known risk factor for contracting hepatitis C.  See VBA Fast Letter 211B (98-110) November 30, 1998.  Finally, the Board notes that a March 2005 VA treatment record reflects that the Veteran had a history of intravenous (IV) drug use from 1968 to 1979, which is a known risk factor for contracting hepatitis C.  However, service connection cannot be granted for a disability which is the result of the claimant's abuse of alcohol or drugs.  See 38 C.F.R. § 3.301 (2010).  The Board acknowledges that a February 1972 VA Medical Certificate reflects that the Veteran was treated for hepatitis as early as December 1970.  However, the Veteran separated from active service in March 1970, about nine months earlier.  In the absence of the Veteran's having been exposed to a known risk factor in service, apart from IV drug use, there is no indication that the Veteran's hepatitis C is related to an in-service disease, injury, or event.  As such, the second and third McLendon elements are not met, and a VA examination is not required to make a decision on this claim.  See McLendon, 20 Vet. App. at 82. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Withdrawal of Appeal

In a March 2011 statement, the Veteran's representative, acting on behalf of the Veteran, withdrew the appeal of the denial of service connection for tinnitus.  For the following reasons, the Board finds that this statement meets the criteria for withdrawal of a substantive appeal. 

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, the March 2011 letter was in writing and included the Veteran's name and claim number.  A decision by the Board had not been rendered on this claim by the time it was received.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claim of entitlement to service connection for tinnitus is not appropriate, and the appeal is dismissed.  See id.   

III. Service Connection

The Veteran claims entitlement to service connection for hepatitis C.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With respect to the first Shedden element, evidence of a current disability, a May 2005 VA treatment record reflects that the Veteran was diagnosed with hepatitis C in 1998, according to his reported history.  The Board finds that the Veteran currently has this disability. 

Under the second Shedden element, the evidence must show in-service incurrence of a disease or event.  The Board here notes that the recognized risk factors for contracting hepatitis C are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B.

The Veteran's service treatment records, including the March 1970 separation examination, are negative for a diagnosis of hepatitis C or any indication of a liver disorder or other possible symptoms of hepatitis C.  Moreover, the Veteran does not contend that he was diagnosed with hepatitis C or treated for symptoms associated with hepatitis C during service.  Thus, the Board finds that the Veteran's hepatitis C did not manifest in service.

While the Board finds that the Veteran's hepatitis C did not manifest in service, service connection may still be established if all of the evidence of record, including evidence of a continuity of symptomatology, shows that this disability was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303(b)(d).  

The Veteran has argued in a December 2005 statement that he incurred hepatitis C as a result of unsterilized air gun injections in service or exposure to human excrement from rice paddies while serving in Vietnam.  The Board acknowledges the Veteran's contention that his hepatitis C was caused by air gun injections or exposure to excrement.  However, the Board finds that the cause of his hepatitis C is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his opinion that his hepatitis C was caused by air gun injection or exposure to human excrement is not competent evidence and therefore of little probative value.  See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Injections by air gun are not a recognized risk factor for hepatitis C based on the available scientific data.  See VBA Fast Letter 211 (04-13).  While VBA acknowledges that it is biologically plausible that the disease could be transmitted via air gun, the fact that such transmission is within the realm of possibility, by itself, does not help establish that the Veteran in fact contracted hepatitis C in this manner.  In this regard, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Likewise, exposure to human excrement is not a known risk factor for hepatitis C.  See VBA Fast Letter 211B.  Accordingly, the Board finds that there is no competent or probative evidence indicating that the Veteran's hepatitis C was caused by air gun injections or exposure to human excrement during service. 

The Board has considered whether the Veteran's hepatitis C might otherwise be related to service.  A December 1972 VA medical certificate reflects that the Veteran had been treated for hepatitis in December 1970.  On examination, the Veteran had yellow sclera.  He was diagnosed with hepatitis. 

A March 2005 VA treatment record reflects that the Veteran was first diagnosed with hepatitis C in 1998, according to his reported history.  With respect to the Veteran's exposure to risk factors for contracting hepatitis C, the Veteran reported a history of engaging in IV drug use from 1968 to1979, having more than ten sexual partners, and intranasal cocaine use.  

The Board finds that the preponderance of the evidence weighs against a nexus between the Veteran's hepatitis C and his period of service.  Even assuming that the hepatitis diagnosed in 1970 was an early manifestation of hepatitis C, there is no competent evidence indicating that it is related to service.  In this regard, the Veteran separated from active service about nine months prior to the manifestation of hepatitis.  The fact that hepatitis did not manifest until several months after service weighs against a relationship to service.  Moreover, apart from any IV drug or intranasal cocaine use, there is no evidence of an in-service disease, injury, or event which might have caused the Veteran to contract hepatitis C.  As noted above, service connection cannot be granted for a disability which is the result of the claimant's use of drugs.  See 38 C.F.R. § 3.301.  Thus, the Board finds that the second and third Shedden elements have not been met.  See Shedden, 381 F.3d at 1166-67.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


